Title: To Thomas Jefferson from Alexander Donald, 15 December 1787
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
Richmond 15th. Decemr. 1787

Since my last respects to you, I have the Honor of receiving your favour of the 17th. Septr., forwarded from New York, by our Friend Mr. Maddison. I thank you for the Political information contained in your letter. As a Citizen of the West, I deprecate all Wars, But as a Citizen of America, I can have no objection to the Powers of Europe going to Logger Heads. The advantages we will reap from it, must be great indeed; Without we can find some marcut for our Flour, we shall be obliged to give [up] our growing any for the future. I am not under any apprehensions of the English harrassing our Trade, in case a war does take place. I am more affraid of our Sister States to the Eastward going to the Old Trade of Privateering. They found the advantages of it so sensibly in the last War, That I can hardly think they will be idle in the next.
The Books and Maps are not yet come forward. Mr. Maddison has promised to send them by the first opportunity. I have seen several of the Gentlemen for whom the former are intended, and I have informed them that they will be delivered as soon as they come to hand. I happened to be writing to your old acquaintance Warner Lewis a day or two after your last letter came to hand, and I wrote him that you had sent him a Copy of the book as a token of your remembrance of him. I know this will please him, and if I know you, I am confident that I will not incur your displeasure  by taking this Liberty with you. On the whole, I fear that I will not be able to acquit myself with Credit in this consignment. You may remember that your Countrymen in General are not much given to Books, (except the history of the four Kings, which they are in general very perfect in). But Besides, you will see by the inclosed advertisement, that there is an eddition of the Book Just going to be Published in Philadelphia the price of which is to be only a dollar to subscribers. One part of your Instructions I shall most religiously adhere to, not to part with a single Copy without the money is paid me for it.
The day after I received your letter, I had an opportunity to write Colo. N. Lewis. I advised him that I had a ship that would sail to France about this time, and that if he had any shrubs which he wanted to send you, I desired him to forward them to me as soon as possible; and that they would be taken care of. I have not heard from him, but as I shall have another opportunity to Havre de Grace in two or three weeks, I hope they will be here before that Time. The Hams will not be fit to ship before March or April, when they also will be sent you. I beg you will believe that I was sincere in my proffered Services, and that the frequenter you give me an opportunity of convincing you of this, the more you will oblige me. If Mr. Eppes sends any Cyder to my care, it shall be forwarded as you desired.
If you can procure for me one groce of the best Claret in France, in time to send by return of my ship Bowman, I will be very thankful to you for it. I want it of the first grade and high flavour. I don’t limit you to any price. Order it to be delivered to Messrs. Callow, Carmichael & Co. of Havre, who will also pay for it. If this wine pleases me; I may become troublesome to you. I tasted some that you sent Mr. Eppes. It was good, but I have drank better.
I intend to send you by this Ship some of our later News Papers that you may see what is going on here. I am grieved to inform you that the Constitution lately proposed by the Convention at Phila. is daily loosing ground. And I am now pretty much convinced that it will not be adopted in this State.
I am with every sentiment of esteem & respect Dear Sir Your mo: obt. huml. Servt.,

ADonald

